Citation Nr: 0309635	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal of that decision.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
veteran's appeal is being remanded to the RO for the 
development of additional evidence.

The veteran claims to have PTSD as a result of events that 
happened to him while he was in service, including multiple 
personal assaults.  The report of a March 2001 VA 
psychological assessment indicates that he does have PTSD as 
a result of in-service stressors, but no effort has yet been 
made to obtain corroborating evidence of the occurrence of 
those stressors.  In addition, the development required by 
the Veterans Benefits Administration Manual M21-1 (Manual 
M21-1), Part III, Para. 5.14 (d) regarding PTSD based on a 
personal assault has not been undertaken.  These Manual M21-1 
provisions are binding on the RO and the Board, and 
adjudication of the veteran's appeal requires compliance with 
those development instructions.  Patton v. West, 12 Vet. App. 
272 (1999).

The available evidence indicates that the veteran has 
received psychiatric treatment for many years.  Although his 
private psychiatrist submitted reports in April and August 
2000 regarding the diagnosis of his psychiatric symptoms, the 
actual treatment records have not been provided.  
Furthermore, the veteran testified in July 2002 that he 
received psychiatric treatment from the VA medical center 
(MC) in Boston, Massachusetts, following his separation from 
service, and that he has continued to receive treatment for 
PTSD from the VAMC and the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) in Brockton, 
Massachusetts.  The records of that treatment have not yet 
been obtained for consideration in the veteran's appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's psychiatric treatment records 
from the VAMC in Boston, Massachusetts, 
and the Vet Center in Brockton, 
Massachusetts.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect.

2.  The RO should develop the veteran's 
PTSD claim based on personal assault in 
accordance with the provisions of Manual 
M21-1, Part III, Para. 5.14(d), including 
the required special development letter 
to the veteran.

3.  The RO should forward copies of the 
veteran's service personnel records and 
any statements in which he describes his 
claimed stressors to the appropriate 
service department agency for 
verification of the claimed stressors.  
Specifically, the RO should obtain any 
logs and/or unit reports pertaining to 
Department of the Navy, Antarctic 
Development Squadron Six, from October 
1970 to March 1971 and October 1971 to 
January 1972.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
and, if not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development that the RO finds to be 
appropriate in addition to that requested 
above, including an additional VA 
psychiatric examination, the RO should 
adjudicate the substantive merits of the 
claim for service connection for PTSD.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316, slip op. at 24-26 
(Fed. Cir. May 1, 2003).  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


